IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 02-50021
                         Summary Calendar



CLARE BETH MOORE,

                                         Plaintiff-Appellant,

versus

WAYNE SCOTT, Director, Texas
Department of Criminal Justice
Institutional Division; LINDA
AMENT; TERESA MOYA,

                                         Defendants-Appellees.

                        --------------------
           Appeal from the United States District Court
                 for the Western District of Texas
                        USDC No. W-00-CV-309
                        --------------------
                          December 16, 2002

Before DAVIS, WIENER, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Clare Beth Moore, Texas inmate # 778645, appeals the

dismissal of her civil rights suit filed pursuant to 42 U.S.C.

§ 1983, for failure to state a claim.   A complaint filed IFP may

be dismissed if it fails to state a claim on which relief may be

granted.   See 28 U.S.C. §§ 1915(e)(2)(B)(ii) and 1915A.    Our



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 02-50021
                                  -2-

review is de novo standard.    See Black v. Warren, 134 F.3d 732,

734 (5th Cir. 1998).

     Moore argues that prison officials retaliated against her

for exercising her First Amendment rights.   The facts which Moore

presents, however, do not supply direct evidence of motivation,

nor has she alleged a chronology of events from which retaliation

may plausibly be inferred.    Woods v. Smith, 60 F.3d 1161, 1166

(5th Cir. 1995).

     Moore argues that the district court erred when it dismissed

her claim that the defendants conspired to allow an inmate to

steal her craft supplies.    Moore’s factual allegations assert no

more than a random and unauthorized deprivation of property, and

Texas provides an adequate post-deprivation remedy for such

claims.   Therefore, Moore has no underlying constitutional right

in connection with the alleged conspiracy.    Parratt v. Taylor,

451 U.S. 527, 541-44 (1981); Hudson v. Palmer, 468 U.S. 517, 533

(1984); see also Murphy v. Collins, 26 F.3d 541, 543 (5th Cir.

1994).

     Moore argues that she should have been allowed to amend her

complaint to allege that the defendants harassed her in

retaliation for filing the lawsuit by denying her access to the

courts and so that she could substitute defendants in their

official capacities, add defendants in their individual

capacities, ask for economic damages for the loss of earning

power in the craft shop, and ask for punitive damages.    Because
                           No. 02-50021
                                -3-

the amendment Moore sought was futile, the district court’s

denial of her motion to amend should be affirmed.   Avatar

Exploration, Inc. v. Chevron, U.S.A., Inc., 933 F.2d 314, 321

(5th Cir. 1991).   Her argument that venue was improper is without

a legal basis.   The judgment of the district court is AFFIRMED.

     Moore’s various motions to supplement or amend her brief and

the record are DENIED.